The only exception and assignment of error on the part of the appealing stockholders, is to the judgment sustaining the demurrers and dismissing the stockholders' appeal and declaring the assessment on the stockholders valid. We think this is error and the *Page 841 
judgment should be reversed. From the pleadings as they now appear of record, we think that all matters in controversy should be settled in this action and all the rights of the appealing stockholders heard and determined. Such amendments to the pleadings as are necessary to the complete determination of this action, should be allowed. As to the question of jurisdiction, see Corporation Commission v. Bank, 199 N.C. 586. The judgment below is
Reversed.